DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kapp (US2018/0128219 A1) in view of Suzuki (US2018/0361290 A1) and Ringenberger (US2008/0098893 A1).


a flow inlet disposed at one end (Fig. 3, Part 7 the part connected with Part 8);
a flow outlet disposed at another end (Fig. 3, one of the arrows connect and direct to Part 11, considered the one on the left side is the flow outlet under the broadest reasonable interpretation); and
at least one liquid drop nozzle provided on a wall surface (Fig. 3, one of the Part 11).

Kapp fails to explicitly disclose, but Suzuki and Ringenberger teach a bubble separator, comprising:
a swirl flow formation part extending in a substantially horizontal direction (Suzuki, Fig. 6, Part 21 comprises Part 30 can be considered as a swirl flow formation part under the broadest reasonable interpretation), and including an internal space having a columnar shape (Suzuki, Fig. 6);
a flow inlet disposed at one end of the swirl flow formation part (Suzuki, Fig. 6), and being open so as to cause the liquid to flow in the flow inlet in a tangential direction of an inner peripheral surface of the swirl flow formation part and so as to form a swirl flow on the inner peripheral surface (Kapp, Fig. 3 shows the inlet cause the liquid to flow in the flow inlet in a tangential direction of Part 8, and applying the teachings of Suzuki, Fig. 6);
a flow outlet disposed at another end of the swirl flow formation part, and being open so as to cause the liquid to flow out of the flow outlet in a tangential direction from the inner peripheral surface (Kapp, Fig. 3 shows the outlet cause the liquid to flow out to Part 11 in a 
a gas discharge port to discharge gas separated from the liquid in the swirl flow formation part outside of the swirl flow formation part (Suzuki, Fig. 6, Part 22); and
at least one liquid drop nozzle provided on a wall surface of the swirl flow formation part [Suzuki shows a bubble separator comprises a flow swirl flow formation part and a gas discharge port (Suzuki, Fig. 6, Part 21 comprises Part 30, and Part 22 is the gas discharge port), and further comprises a flow outlet (Suzuki, Fig. 6, Part 23).  Ringenberger teaches in a fuel system, using a separator to remove gas from fuel before the fuel supplying to the fuel supply system can decrease the risk of damaging the fuel supply system (Ringenberger, Paragraph 43), and Suzuki teaches the structure to improve the separation performance and reduce the installation space (Suzuki, Paragraph 5).  Since the swirl flow formation part show as a tube-like structure, which is similar to a fuel rail area, and Kapp teaches a fuel rail structure with liquid drop nozzle (Kapp, Fig. 3, Part 8, Part 11), when applying the teachings of Suzuki to Kapp, one with ordinary skill in the art would consider and design the fuel rail area as the swirl flow formation part to operate the bubble separating process to improve the separation performance to decrease the risk of the damaging the system and reduce the installation space (Ringenberger, Paragraph 43, Suzuki, Paragraph 5).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kapp to incorporate the teachings of Suzuki to design a fuel rail area as a swirl flow formation part to operate the bubble separating process in 

Regarding to Claim 2, Kapp in view of Suzuki and Ringenberger, teaches the modified bubble separator, further comprising a gas column promotion part in an interior of the swirl flow formation part, the gas column promotion part extending coaxially with the swirl flow formation part and having a tubular shape (Suzuki, Part 22 area, Paragraph 42 teaches the arrangement of Part 22).

Regarding to Claim 3, Kapp in view of Suzuki Ringenberger, teaches the modified bubble separator, wherein a distance between a distal end of the gas column promotion part and a central axis of one of the at least one liquid drop nozzle closet to the distal end is equal to or more than one time an inner diameter of the flow inlet (Kapp, Fig. 3, applying the teachings of Suzuki would reflect the claimed language).

Regarding to Claim 4, Kapp in view of Suzuki and Ringenberger teaches the modified bubble separator, wherein an inner diameter of the swirl flow formation part is 1.5 to 3 times an inner diameter of the flow inlet (Suzuki, Fig. 6 shows the inlet portion Part 34 is smaller than at least Part 26c portion, and the examiner considered the ratio of the inner diameter of the swirl flow formation and the inner diameter of the flow inlet is reflect the teachings of the claimed language, Paragraphs 41, 44 teach the structure).



Regarding to Claim 7, Kapp teaches a viscous fluid circuit for an automobile, comprising:
an oil pan (Fig. 3, Part 1);
a pump that feeds oil from the oil pan (Fig. 3, Part 5);
a motor (Paragraph 51 teaches there is an engine system, which is Fig. 5, Part 17),

Kapp fails to explicitly disclose, but Suzuki and Ringenberger teaches a viscous fluid circuit for an automobile, comprising:
a bubble separator that separates bubbles from the oil fed from the pump (Suzuki, Fig. 6, Part 21); and
wherein the bubble separator is disposed so as to extend in a nearly horizontal direction (Suzuki, Fig. 6, Part 21), is configured to generate a swirl flow in an interior thereof by a discharge pressure of the pump (Suzuki, Fig. 6, Part 30, Paragraph 41 teaches the operation), and is configured to drop liquid from which the bubbles have been separated by the bubble separator (Suzuki, Fig. 6, Part 26), from at least one liquid drop nozzle provided on the bubble separator, toward the motor [Suzuki shows a bubble separator comprises a flow swirl flow formation part and a gas discharge port (Suzuki, Fig. 6, Part 21 comprises Part 30, and Part 22 is 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kapp to incorporate the teachings of Suzuki to design a fuel rail area as a swirl flow formation part to operate the bubble separating process in order to improve the separation performance to decrease the risk of the damaging the system and reduce the installation space (Ringenberger, Paragraph 43, Suzuki, Paragraph 5).

Regarding to Claim 8, Kapp in view of Suzuki and Ringenberger teaches the modified fluid circuit for an automobile, wherein the oil is a lubricating oil or an automatic transmission fluid (Kapp, Paragraph 51).

Regarding to Claim 9, Kapp in view of Suzuki and Ringenberger teaches the modified fluid circuit for an automobile, further comprising a gas column promotion part in an interior of the swirl flow formation part, the gas column promotion part extending coaxially with the swirl flow formation part and having a tubular shape (Suzuki, Part 22 area, Paragraph 42 teaches the arrangement of Part 22).

Regarding to Claim 10, Kapp in view of Suzuki and Ringenberger teaches the modified fluid circuit for an automobile, wherein a distance between a distal end of the gas column promotion part and a central axis of one of the at least one liquid drop nozzle closet to the distal end is equal to or more than one time an inner diameter of the flow inlet (Kapp, Fig. 3, applying the teachings of Suzuki would reflect the claimed language).

Regarding to Claim 11, Kapp in view of Suzuki and Ringenberger teaches the modified fluid circuit for an automobile, wherein an inner diameter of the swirl flow formation part is 1.5 to 3 times an inner diameter of the flow inlet (Suzuki, Fig. 6 shows the inlet portion Part 34 is smaller than at least Part 26c portion, and the examiner considered the ratio of the inner diameter of the swirl flow formation and the inner diameter of the flow inlet is reflect the teachings of the claimed language, Paragraphs 41, 44 teach the structure).

Regarding to Claim 13, Kapp in view of Suzuki and Ringenberger teaches the modified fluid circuit for an automobile, wherein the liquid is a refrigerant of a cooler or a cooling system 

Regarding to Claim 14, Kapp in view of Suzuki and Ringenberger teaches the modified bubble separator, wherein an inner diameter of the swirl flow formation part is 1.5 to 3 times an inner diameter of the flow inlet (Suzuki, Fig. 6 shows the inlet portion Part 34 is smaller than at least Part 26c portion, and the examiner considered the ratio of the inner diameter of the swirl flow formation and the inner diameter of the flow inlet is reflect the teachings of the claimed language, Paragraphs 41, 44 teach the structure).

Regarding to Claim 16, Kapp in view of Suzuki and Ringenberger teaches the modified bubble separator, wherein the liquid is a refrigerant of a cooler or a cooling system (Kapp, Paragraph 51 teaches the fuel can be used to cool Part 5, so the fuel is considered as a refrigerant and, Kapp, Fig. 3, Part 4 area can be considered as a cooling system under the broadest reasonable interpretation).

Regarding to Claim 17, Kapp teaches a bubble separator used in a fluid circuit for an automobile and that separates bubbles in liquid, comprising:
a flow inlet disposed at one end (Fig. 3, Part 7 the part connected with Part 8);

at least one liquid drop nozzle provided on a wall surface (Fig. 3, one of the Part 11).

Kapp fails to explicitly disclose, but Suzuki and Ringenberger teach a bubble separator, comprising:
a swirl flow formation part extending in a substantially horizontal direction (Suzuki, Fig. 6, Part 21 comprises Part 30 can be considered as a swirl flow formation part under the broadest reasonable interpretation), and including an internal space having a columnar shape (Suzuki, Fig. 6);
a flow inlet disposed at one end of the swirl flow formation part (Suzuki, Fig. 6), and being open so as to cause the liquid to flow in the flow inlet in a tangential direction of an inner peripheral surface of the swirl flow formation part and so as to form a swirl flow on the inner peripheral surface (Kapp, Fig. 3 shows the inlet cause the liquid to flow in the flow inlet in a tangential direction of Part 8, and applying the teachings of Suzuki, Fig. 6);
a flow outlet disposed at another end of the swirl flow formation part, and being open so as to cause the liquid to flow out of the flow outlet in a tangential direction from the inner peripheral surface (Kapp, Fig. 3 shows the outlet cause the liquid to flow out to Part 11 in a tangential direction from the inner peripheral surface of Part 8, and applying the teachings of Suzuki, Fig. 6);

at least one liquid drop nozzle provided on a wall surface of the swirl flow formation part; and
a gas column promotion part in an interior of the swirl flow formation part, the gas column promotion part extending coaxially with the swirl flow formation part and having a tubular shape [Suzuki shows a bubble separator comprises a flow swirl flow formation part and a gas discharge port (Suzuki, Fig. 6, Part 21 comprises Part 30, and Part 22 is the gas discharge port), and further comprises a flow outlet (Suzuki, Fig. 6, Part 23) and a gas column promotion part in an interior of the swirl flow formation part with a tubular shape (Suzuki, Fig. 6, Part 22, which is coaxially with Part 21).  Ringenberger teaches in a fuel system, using a separator to remove gas from fuel before the fuel supplying to the fuel supply system can decrease the risk of damaging the fuel supply system (Ringenberger, Paragraph 43), and Suzuki teaches the structure to improve the separation performance and reduce the installation space (Suzuki, Paragraph 5).  Since the swirl flow formation part show as a tube-like structure, which is similar to a fuel rail area, and Kapp teaches a fuel rail structure with liquid drop nozzle (Kapp, Fig. 3, Part 8, Part 11), when applying the teachings of Suzuki to Kapp, one with ordinary skill in the art would consider and design the fuel rail area as the swirl flow formation part to operate the bubble separating process to improve the separation performance to decrease the risk of the damaging the system and reduce the installation space (Ringenberger, Paragraph 43, Suzuki, Paragraph 5).]



Regarding to Claim 18, Kapp in view of Suzuki Ringenberger, teaches the modified bubble separator, wherein a distance between a distal end of the gas column promotion part and a central axis of one of the at least one liquid drop nozzle closet to the distal end is equal to or more than one time an inner diameter of the flow inlet (Kapp, Fig. 3, applying the teachings of Suzuki would reflect the claimed language).

Regarding to Claim 19, Kapp in view of Suzuki and Ringenberger teaches the modified bubble separator, wherein an inner diameter of the swirl flow formation part is 1.5 to 3 times an inner diameter of the flow inlet (Suzuki, Fig. 6 shows the inlet portion Part 34 is smaller than at least Part 26c portion, and the examiner considered the ratio of the inner diameter of the swirl flow formation and the inner diameter of the flow inlet is reflect the teachings of the claimed language, Paragraphs 41, 44 teach the structure).

Claims 5, 12, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapp (US2018/0128219 A1) in view of Suzuki (US2018/0361290 A1) and Ringenberger  as applied to Claims 1, 7, 17 above, and further in view of Butterworth (US2018/0258806 A1).

Regarding to Claim 5, Kapp, Suzuki and Ringenberger fail to explicitly disclose, but Butterworth teaches a bubble separator, wherein the gas discharge port is provided at each of both ends of the swirl flow formation part [Suzuki teaches a gas discharge port (Suzuki, Fig. 6, Part 22) to discharge gas (Suzuki, Fig. 6).  Butterworth teaches a system with at least two outlet ports at two different ends (Butterworth, Fig. 5B, Part 91 area) to avoid contamination for the system (Butterworth, Paragraph 126).  Therefore, when applying both Suzuki and Ringenberger to Kapp, one with ordinary skill in the art would consider to add one more gas discharge port at the other end to avoid contamination for the system (Butterworth, Paragraph 126).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kapp, Suzuki and Ringenberger to incorporate the teachings of Butterworth to add another gas discharge port at the other end of the system in order to avoid contamination for the system (Butterworth, Paragraph 126).

Regarding to Claim 12, Kapp, Suzuki and Ringenberger fail to explicitly disclose, but Butterworth teaches a viscous fluid circuit for an automobile, wherein the gas discharge port is provided at each of both ends of the swirl flow formation part [Suzuki teaches a gas discharge port (Suzuki, Fig. 6, Part 22) to discharge gas (Suzuki, Fig. 6).  Butterworth teaches a system with at least two outlet ports at two different ends (Butterworth, Fig. 5B, Part 91 area) to avoid 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kapp, Suzuki and Ringenberger to incorporate the teachings of Butterworth to add another gas discharge port at the other end of the system in order to avoid contamination for the system (Butterworth, Paragraph 126).

Regarding to Claim 15, Kapp, Suzuki and Ringenberger fail to explicitly disclose, but Butterworth teaches a bubble separator, wherein the gas discharge port is provided at each of both ends of the swirl flow formation part [Suzuki teaches a gas discharge port (Suzuki, Fig. 6, Part 22) to discharge gas (Suzuki, Fig. 6).  Butterworth teaches a system with at least two outlet ports at two different ends (Butterworth, Fig. 5B, Part 91 area) to avoid contamination for the system (Butterworth, Paragraph 126).  Therefore, when applying both Suzuki and Ringenberger to Kapp, one with ordinary skill in the art would consider to add one more gas discharge port at the other end to avoid contamination for the system (Butterworth, Paragraph 126).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kapp, Suzuki and Ringenberger to incorporate 

Regarding to Claim 20, Kapp, Suzuki and Ringenberger fail to explicitly disclose, but Butterworth teaches a bubble separator, wherein the gas discharge port is provided at each of both ends of the swirl flow formation part [Suzuki teaches a gas discharge port (Suzuki, Fig. 6, Part 22) to discharge gas (Suzuki, Fig. 6).  Butterworth teaches a system with at least two outlet ports at two different ends (Butterworth, Fig. 5B, Part 91 area) to avoid contamination for the system (Butterworth, Paragraph 126).  Therefore, when applying both Suzuki and Ringenberger to Kapp, one with ordinary skill in the art would consider to add one more gas discharge port at the other end to avoid contamination for the system (Butterworth, Paragraph 126).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kapp, Suzuki and Ringenberger to incorporate the teachings of Butterworth to add another gas discharge port at the other end of the system in order to avoid contamination for the system (Butterworth, Paragraph 126).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-KAI WANG/             Examiner, Art Unit 3747